Citation Nr: 1453690	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  13-09 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an initial disability rating in excess of 20 percent for orthopedic manifestations of a lumbar spine disability, from June 17, 2009, to November 15, 2012.

3.  Entitlement to an initial disability rating in excess of 20 percent for orthopedic manifestations of a lumbar spine disability since November 15, 2012.

4.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

7.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left small finger fracture.

8.  Entitlement to an initial disability rating in excess of 10 percent for traumatic amputation of the tip of the left index finger.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU) on an extraschedular basis from June 17, 2009 to November 15, 2012.  

11.  Entitlement to a schedular TDIU since November 15, 2012.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from January 1981 to May 1986. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2010 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.     

The issue of entitlement to service connection for posttraumatic stress disorder has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in his file. 

The Veteran filed a claim for a TDIU in June 2011.  The issue was referred to VA's Director of the Compensation and Pension Service (Director) for consideration of entitlement to a TDIU on an extraschedular basis.  The Director denied that portion of the claim in a November 2013 administrative decision.  In a December 2013 rating decision, the RO denied entitlement to a schedular TDIU.  

The Veteran filed a timely notice of disagreement to both decisions in February 2014, and a statement of the case was issued in June 2014.  The Veteran did not perfect a timely appeal.  However, as he was advised during his May 2014 hearing, a request for a TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The evidence reasonably raises the question of entitlement to a TDIU in connection with the Veteran's claim for a higher initial rating for his service-connected lumbar spine disability, as the Veteran and his treating physicians assert that he is unable to work because of back pain.  The issue of TDIU is to be adjudicated as part and parcel of the claim for an increased rating for the service-connected lumbar spine disability.

The issues of entitlement to higher initial ratings for the left knee disability and radiculopathy of the left and right lower extremities, as well as service connection for a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew his appeals for higher initial ratings for residuals of a left small finger fracture, traumatic amputation of the tip of the left index finger, and bilateral hearing loss during his May 2014 Board hearing.

2.  From June 17, 2009, to November 15, 2012, the orthopedic manifestations of the Veteran's service-connected lumbar spine disability were characterized by no less than 40 degrees flexion, with no additional limitation of motion as a result of functional loss, unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest for at least 4 weeks during the past 12 months.

3.  Since November 15, 2012, the Veteran's service-connected lumbar spine disability is characterized by severe pain and limitation of motion, resulting in functional loss that closely approximates limitation of flexion to 30 degrees.  There is no unfavorable ankylosis of the spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest for 6 weeks during the past 12 months.

4.  From June 17, 2009, to November 15, 2012, the schedular criteria for a TDIU were not met.  However, as the Director of the C & P service denied the claim for a TDIU on an extraschedular basis in November 2013, the Board has jurisdiction to determine whether entitlement to a TDIU on an extraschedular basis is warranted .  

5.  Throughout the course of the appeal, the Veteran's service-connected lumbar spine disability has precluded him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal regarding the issue of a higher initial rating for residuals of a left small finger fracture are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal regarding the issue of a higher initial rating for traumatic amputation of the tip of the left index finger are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal regarding the issue of an initial compensable rating for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2014).

4.  The criteria for an initial disability rating in excess of 20 percent for orthopedic manifestations of  a lumbar spine disability, from June 17, 2009, to November 15, 2012, are not met.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.4, 4.7, 4.71a, Diagnostic Code 5237-5242 (2014).  



5.  The criteria for an initial disability rating of 40 percent for orthopedic manifestations of a lumbar spine disability, are met as of November 15, 2012.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.4, 4.7, 4.71a, Diagnostic Code 5237-5242 (2014).  

6.  From June 17, 2009, to November 15, 2012, the criteria for a TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R.            §§ 3.102, 4.16(b) (2014). 

7.  Since November 15, 2012, the criteria for a schedular TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Veteran withdrew his appeals for higher ratings for his service-connected left small finger disability, left index finger disability, and bilateral hearing loss on the record at his May 2014 hearing.  There remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review them, and they are dismissed.

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is granting entitlement to a TDIU.  Accordingly, any notice or assistance error committed with respect to this matter was harmless and will not be further discussed.   

The claim for a higher rating for the service-connected lumbar spine disability arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

The Veteran's VA medical treatment records have been obtained.  He has not identified any private treatment records pertinent to the appeal.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in January 2010 and November 2012.  Both examination reports document the level of severity of the Veteran's lumbar spine disability, including the additional disability that is the result of functional loss.  Each report contains the evidence necessary to rate the claim according to the applicable criteria.  As the reports described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Increased Rating 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Service connection for the Veteran's lumbar spine disability was granted by a June 2010 rating decision, and a 20 percent disability rating was assigned for the orthopedic manifestations of that disability, effective June 17, 2009, under Diagnostic Code 5237-5242.  The hyphenated Diagnostic Code reflects that the Veteran is diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating for the lumbar spine is 40 percent, requiring unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher ratings are available for additional manifestations, none of which are present.

Associated neurologic abnormalities are evaluated separately; they have been remanded for further development.  

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks, but less than six weeks during a 12 month period are rated 40 percent disabling, and incapacitating episodes having a total duration of at least six weeks during a 12 month period are rated 60 percent disabling.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Facts

As the effective date of the award of service connection for the Veteran's lumbar spine disability is June 17, 2009, only evidence received after that date will be considered in determining the appropriate rating.

VA treatment records reflect that the Veteran's spine was limited to 40 degrees of flexion in November 2009 and January 2010.  The VA clinicians did not document any additional limitation of motion after repetitive motion.    

A January 2010 examination report reflects that flexion was limited to 45 degrees, with no additional limitation of motion after repetition.  

In a November 15, 2012 examination report the Veteran stated he had constant, severe pain.  Range of motion testing showed flexion was limited to 50 degrees, with painful motion beginning at 30 degrees.  After repetitive motion testing, flexion was limited to 35 degrees.

Analysis

From June 17, 2009, to November 15, 2012, the Veteran's lumbar spine disability was characterized by limitation of flexion to 40 degrees, at worst.  

Limitation of flexion to 30 degrees or less, or evidence of functional loss equating to such a limitation, is not shown and an initial disability rating in excess of 20 percent from June 17, 2009 to November 15, 2012 is not warranted.  

The November 15, 2012 VA examination showed that the Veteran's flexion was limited to 50 degrees with painful motion beginning at 30 degrees.   This satisfies the rating criteria and a disability rating of 40 percent since November 15, 2012, is warranted.  

There is no unfavorable ankylosis of the spine; no incapacitating episodes of intervertebral disc syndrome requiring bed rest for 6 weeks during the past 12 months and no symptoms that closely approximate these criteria.  Entitlement to a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran contends that he is unable to work as a result of his service-connected lumbar spine disability; his assertions are corroborated by several statements from his VA treatment providers, as well as the November 2012 VA examiner.  As there is ample evidence that the Veteran's lumbar spine disability causes marked interference with his employability, the established schedular criteria are inadequate to describe the severity and symptoms of the Veteran's lumbar spine disability, and the case presents an exceptional or unusual disability picture.  However, the impact of the Veteran's lumbar spine disability on his employability is addressed by the award of a TDIU.  The remainder of his symptoms, which are manifested primarily by pain and weakness, are contemplated by the criteria for rating disabilities of the spine.  

TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a TDIU, there must be a disability rated at 60 percent or more or, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.341(a), 4.16(a); 4.19. 

In June 2009, a VA clinician indicated that the Veteran was "temporarily disabled due to lower back pain" and "unable to work in any capacity until at least 10/1/09."  

In January 2010, the clinician updated his assessment, indicating that the Veteran was unable to work in any capacity for an indefinite period of time as a result of his service-connected lumbar spine disability and associated radiculopathy.  These findings were repeated in November 2010 and May 2012 letters from other VA medical professionals.  

The November 15, 2012 VA examiner found that the Veteran is "not able to perform any physical work, whether heavy or light.  His back condition would likely make it difficult to maintain any sedentary employment due to a combination of frequent absences from work ... along with regular use of narcotic pain medication for pain control."  

From June 17, 2009, to November 15, 2012, the schedular criteria for a TDIU were not met, because the Veteran did not have a single disability rated 60 percent disabling, or a combined disability evaluation of 70 percent, with at least one disability rated 40 percent disabling.  

However, "it is the established policy of [VA] that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled."  38 C.F.R. § 4.16.  In such cases VA must refer the matter to the Director of the Compensation and Pension Service for a determination as to whether TDIU is warranted on an extraschedular basis.  

In a November 2013 decision, the Director denied entitlement to an extraschedular rating for TDIU, finding that the "VA medical opinion is not definitive and not consistent with the findings on the examination and the available medical evidence. Multiple one sentence medical notes about unemployability without supporting documentation [are] not sufficient to demonstrate unemployability."

The Board disagrees.  

The evidence clearly and undebatably establishes that the Veteran is unable to work as a result of his back disability.  There are no less than four statements from the Veteran's VA treating medical professionals, all of whom agree that the Veteran's lumbar spine disability is so severe that he can no longer work.  These medical professionals are competent to report as to the impact of the Veteran's lumbar spine disability on his ability to maintain substantially gainful employment.  Their findings are uncontradicted by any other probative evidence of record.  A TDIU on an extraschedular basis from June 17, 2009, to November 15, 2012, is warranted.

The award of a 40 percent rating for the Veteran's lumbar spine disability, effective November 15, 2012, brings his combined disability rating to 70 percent as of that date.   38 C.F.R. §§ 3.341(a), 4.16(a); 4.19.  Coupled with a single disability rated as 40 percent disabling, the schedular criteria for a TDIU are met as of November 15, 2012.  

The November 2012 VA examiner found that the Veteran's lumbar spine disability precludes employment.  The examiner is competent to render an opinion in this regard, and his finding is uncontradicted by any other probative evidence of record.  A schedular TDIU since November 15, 2012, is warranted.

ORDER

The claim for an initial disability rating in excess of 10 percent for residuals of a left small finger fracture is dismissed.

The claim for an initial disability rating in excess of 10 percent for traumatic amputation of the tip of the left index finger is dismissed.

The claim for an initial compensable rating for bilateral hearing loss is dismissed.

An initial disability rating in excess of 20 percent for orthopedic manifestations of a lumbar spine disability, from June 17, 2009, to November 15, 2012, is denied.

An initial disability rating of 40 percent for orthopedic manifestations of a lumbar spine disability since November 15, 2012 is granted.

Entitlement to a TDIU on an extraschedular basis from June 17, 2009, to November 15, 2012, is granted.

Entitlement to a schedular TDIU since November 15, 2012, is granted.  


REMAND

In February 2014, the Veteran requested a hearing before the Board regarding his claim for service connection for a psychiatric disorder, as well as the 10 percent ratings assigned for his service-connected radiculopathy of the right and left lower extremities.  

A hearing took place before the undersigned in May 2014; however, the issues of entitlement to service connection for a psychiatric disorder and the ratings assigned to his service-connected radiculopathy of the right and left lower extremities  
were not addressed by the Veteran or his representative.  There is no indication of record that the Veteran withdrew these issues from appellate consideration or that he withdrew his hearing request with respect to these issues.  The issues must be remanded so that a hearing may be scheduled.  

At the hearing, the Veteran argued that he is entitled to a separate, 10 percent rating for instability of his left knee, because the knee gives way so much that he is required to wear a knee brace all the time.  The most recent VA examination of the Veteran's knee, in November 2012, noted the Veteran's reports of giving way, but found that the Veteran's joint is stable.  The examiner did not opine as to the reason for the giving way of the Veteran's knee.  A new examination is required to resolve this apparent contradiction. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since June 2014.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified.

2.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to specifically note whether the Veteran has, or does not have, lateral instability or recurrent subluxation.  In reaching a conclusion as to this question, the examiner must consider the Veteran's history of requiring constant bracing of the knee in order to keep it from giving way.  If the examiner finds that there is no lateral instability or recurrent subluxation, he or she must state the reason for the giving way of the Veteran's knee, to the extent that such is medically possible.  

Range of motion testing must be conducted.  The examiner must discuss functional impairment of the knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity.  Any functional impairment must be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a hearing on the issues of service connection for a psychiatric disorder and the ratings assigned to his service-connected radiculopathy of the right and left lower extremities.

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


